                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN


CARL JOSEPH MCDANIEL,

                       Plaintiff,

       v.                                                      Case No. 17-C-1493

WARDEN MICHAEL MEISNER, et al.,

                       Defendants.


    ORDER DENYING MOTION TO RESCHEDULE TELEPHONE CONFERENCE


       The court held a telephone conference in the above matter on October 4, 2018. The plaintiff

failed to appear, apparently because he was not provided a wheelchair. Counsel who has been

recruited to assist the plaintiff in preparing an amended complaint did appear, however, and indicated

he would be meeting with the plaintiff on Monday, October 8, 2018. Counsel can convey to plaintiff

the events that occurred during the hearing and, if a further hearing is necessary, plaintiff should

renew his request. At this time, however, the motion for a rescheduled hearing is denied.

       Dated this 9th day of October, 2018.

                                              s/ William C. Griesbach
                                              William C. Griesbach, Chief Judge
                                              United States District Court
